Case 2:20-mc-51484-GCS-RSW ECF No. 3, PageID.274 Filed 12/17/20 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT FOR
                  THE EASTERN DISTRICT OF MICHIGAN

CLARITY SPORTS INTERNATIONAL                 )
LLC and JASON BERNSTEIN,                     )
                                             )
              Petitioners,                   )
v.                                           )      No. 2:20-mc-51484
                                             )
KENNY GOLLADAY,                              )      Arising from Civil Action No.
                                             )      1:19-cv-305-YK, pending in
              Respondent.                    )      the United States District Court
                                                    For the Middle District of
                                                    Pennsylvania

                     MOTION FOR ALTERNATE SERVICE

        Petitioners Clarity Sports International (“Clarity”) and Jason Bernstein,

request the Court’s permission to serve their initiating motion in this miscellaneous

matter on Respondent Kenny Golladay by alternate process.

        Petitioners were forced to open this matter to secure Golladay’s compliance

with a valid document and deposition subpoena issued in a civil case pending in the

Middle District of Pennsylvania. (ECF 1.) The underlying litigation is between

Golladay’s former agent (Clarity and its principal, Bernstein) and the sports agency

Golladay hired when he terminated his contracts with Petitioners (as well as parties

associated with that new agency). Golladay’s testimony and documents in his

possession are germane to the claims in that case. Golladay is a wide receiver for

the Detroit Lions, and has failed to comply, or in any meaningful way, respond to

the subpoena.

37318693.2
Case 2:20-mc-51484-GCS-RSW ECF No. 3, PageID.275 Filed 12/17/20 Page 2 of 8




        A lawyer for the Detroit Lions, Jay Colvin, was expressly authorized to accept

service of the original subpoena. (ECF 1-4, PageID.121.) Nevertheless, Golladay

did not appear for his scheduled deposition, did not produce any documents, and

neither he nor Colvin responded to Petitioners efforts to accommodate Golladay’s

schedule or find alternative dates for the deposition.1 (ECF 1-5; 1-7.) Golladay has

served no objection to the subpoena.           Those failures necessitated Petitioners’

initiation of this miscellaneous action.

        Continuing his efforts to circumvent the lawful subpoena, Golladay has

evaded service of the initiating motion in this case. As a result of their past history,

Petitioners have records of Golladay’s home address and his email addresses; they

have corresponded with him successfully by electronic and regular mail in the past.

(Exhibit 1, Declaration of J. Comerford at ¶¶ 2-5.) Through their initial efforts to

serve the subpoena, Petitioners learned that Golladay is unreachable at his past

residential address, and they have been unable to identify a different residential

address for him. (Id. at ¶ 4; Exhibit 2, Affidavit of Process Server.) Golladay has

not responded to a single email message sent to either of two addresses about the



1
 According to current news reports, Golladay is rehabilitating from an injury, though
he remains on the Lions’ active roster, and thus the deposition Petitioners request
likely has limited impact on any practice or game obligations. Kyle Meinke, No
Matthew Stafford, Kenny Golladay at Detroit Lions Practice, MLIVE (December 16,
2020, 1:05 PM), https://www.mlive.com/lions/2020/12/no-matthew-stafford-
kenny-golladay-at-detroit-lions-practice.html.
                                           2
37318693.2
Case 2:20-mc-51484-GCS-RSW ECF No. 3, PageID.276 Filed 12/17/20 Page 3 of 8




subpoena, yet none of those messages has been returned as undeliverable. (Id. at ¶¶

6-7.)

        On November 5, 2020, Golladay authorized “Jay Colvin to accept and receive

service of process on my behalf.” (ECF 1-4, PageID.121.) While this authorization

was prompted by Petitioners’ efforts to serve the subpoena, it was not limited in

scope or duration. So, while it is undisputed that Colvin had authorization to (and

did) accept service of the subpoena for Golladay, Colvin now asserts that he does

not represent Golladay and disclaims any authorization to accept service of the

initiating motion in this matter. (Exhibit 3, Colvin Email.) Colvin has further

instructed Petitioners that any attempt to serve Golladay personally at his place of

work and last known address—the Detroit Lions’ practice facility in Allen Park—

would be futile because the process server would be refused entry based on the

Lions’ coronavirus protocols.     (Id.)   Golladay, for his part, continues to be

unreachable at his residential address and has failed to respond to any emails sent to

addresses at which he previously conducted business with Petitioners. (Exhibit 1 at

¶ 6.)

        Golladay and the Detroit Lions are aware of the subpoena and this action to

enforce it, yet they continue to hamper Petitioners’ efforts to pursue this basic

discovery by attempting to circumvent service. As a result, Petitioners respectfully

request that the Court permit them to effectuate service in this matter by (1) email


                                          3
37318693.2
Case 2:20-mc-51484-GCS-RSW ECF No. 3, PageID.277 Filed 12/17/20 Page 4 of 8




sent to Golladay’s and Colvin’s known email addresses and (2) regular mail sent to

Golladay’s last known address, the Detroit Lions’ practice facility at 222 Republic

Drive, Allen Park, MI 48101.2

    Dated: December 17, 2020              Respectfully submitted,


                                          HONIGMAN LLP
                                          Attorneys for Petitioners

                                          _/s/ Andrew W. Clark
                                          HONIGMAN LLP
                                          Jeffrey K. Lamb (P76738)
                                          Andrew W. Clark (P79165)
                                          2290 First National Building
                                          660 Woodward Avenue
                                          Detroit, MI 48226-3506
                                          313.465.7282
                                          jlamb@honigman.com
                                          aclark@honigman.com

                                          DOWD BENNETT LLP
                                          John D. Comerford #60164MO
                                          (application for admission forthcoming)
                                          James      B.     Martin     #70219MO
                                          (application for admission forthcoming)
                                          7733 Forsyth Blvd., Suite 1900
                                          St. Louis, Missouri 63105
                                          (314) 889-7300 (phone)
                                          (314) 863-2111 (facsimile)
                                          jcomerford@dowdbennett.com
                                          jbmartin@dowdbennett.com
                                          Co-Counsel for Petitioners



2
  This is the registered corporate address for The Detroit Lions, Inc. Mr. Colvin is
listed as the resident agent for the Lions.
                                         4
37318693.2
Case 2:20-mc-51484-GCS-RSW ECF No. 3, PageID.278 Filed 12/17/20 Page 5 of 8




              IN THE UNITED STATES DISTRICT COURT FOR
                  THE EASTERN DISTRICT OF MICHIGAN

CLARITY SPORTS INTERNATIONAL                    )
LLC and JASON BERNSTEIN,                        )
                                                )
              Petitioners,                      )
v.                                              )      No. 2:20-mc-51484
                                                )
KENNY GOLLADAY,                                 )      Arising from Civil Action No.
                                                )      1:19-cv-305-YK, pending in
              Respondent.                       )      the United States District Court
                                                       For the Middle District of
                                                       Pennsylvania

       BRIEF IN SUPPORT OF MOTION FOR ALTERNATE SERVICE


        In support of its Motion for Alternate Service, Petitioners rely on the facts

identified in the motion as well as the exhibits to their initiating motion in this

miscellaneous matter. Federal Rules of Civil Procedure 4 and 5 as well as Michigan

Court Rule 2.105 authorize the Court to permit alternative service in the forms

Petitioners request here.

        Rule 4 deals with service of case initiating documents and “allows for

flexibility in service” so that the relevant parties “are given proper notice of an action

and to eliminate unnecessary technicalities.” N. Atl. Operating Co., Inc. et al. v.

Babenko, Case No. 15-14013, 2016 WL 9445919 at *1 (E.D. Mich. May 6, 2016).

Courts have not hesitated to authorize alternate forms of service, including service

by email, when routine service mechanism have failed. Id. See also, Elcometer, Inc.


                                          -1-
37318693.2
Case 2:20-mc-51484-GCS-RSW ECF No. 3, PageID.279 Filed 12/17/20 Page 6 of 8




v. TQC-USA, Inc., Case No. 12-cv-14628, 2013 WL 592660 at *2 (E.D. Mich. Feb.

14, 2013) (recognizing that “courts have authorized a variety of alternative methods

of service, including publication, ordinary mail, mail to the defendant’s last known

address, delivery to the defendant’s attorney, telex and most recently, email.”);

McCluskey v. Belford High School, Case No. 2:09-14345, 2010 WL 2696599 at *2

(E.D. Mich. June 24, 2010) (permitting service by email, facsimile, and “live chat”

features.) Rule 5, applicable to all court filings, similarly takes a flexible approach.

See Fed. R. Civ. P. 5(b)-(c). And the Michigan Court Rules permit a court to allow

alternative service “reasonably calculated to give the defendant actual notice of the

proceedings and an opportunity to be heard.” MCR 2.105(I).

        In this case, there is no question that Golladay must already be aware of both

the subpoena and the action to enforce it. He expressly authorized a Detroit Lions

attorney to accept service of process on his behalf (not limited to the subpoena), and

has received multiple emails about both the subpoena and this proceeding.3 The

Detroit Lions also are fully informed about this proceeding and certainly have the

ability to convey that information to Golladay. Petitioners’ request to effectuate



3
  Golladay has previously communicated with Petitioners using those email
addresses and no emails sent by Petitioners or their counsel to those addresses have
been returned as undeliverable. FKA Distrib. Co. LLC v. Yisi Tech. Co., Ltd. Case
No. 17-cv-10226, 2017 WL 4129538 at *1 (E.D. Mich. Sept. 19, 2017) (permitting
email service where party does business through email and email address in question
is valid.)
                                         -2-
37318693.2
Case 2:20-mc-51484-GCS-RSW ECF No. 3, PageID.280 Filed 12/17/20 Page 7 of 8




service by email to Golladay and regular mail addressed to him at his employer’s

registered address is reasonably calculated to put Golladay on notice of the case and

give him an opportunity to be heard. Petitioners’ request should be granted.

        For the foregoing reasons, the Court should order that service in this matter

can be effectuated by (1) email to Golladay’s and Colvin’s known email accounts

and (2) regular mail addressed to Golladay at the Detroit Lions’ registered corporate

address: 222 Republic Drive, Allen Park, MI 48101.



 Dated: December 17, 2020                  Respectfully submitted,


                                           HONIGMAN LLP
                                           Attorneys for Petitioners

                                           _/s/ Andrew W. Clark_______
                                           HONIGMAN LLP
                                           Jeffrey K. Lamb (P76738)
                                           Andrew W. Clark (P79165)
                                           2290 First National Building
                                           660 Woodward Avenue
                                           Detroit, MI 48226-3506
                                           313.465.7282
                                           jlamb@honigman.com
                                           aclark@honigman.com

                                           DOWD BENNETT LLP
                                           John D. Comerford #60164MO
                                           (application for admission forthcoming)
                                           James      B.     Martin     #70219MO
                                           (application for admission forthcoming)
                                           7733 Forsyth Blvd., Suite 1900
                                           St. Louis, Missouri 63105
                                         -3-
37318693.2
Case 2:20-mc-51484-GCS-RSW ECF No. 3, PageID.281 Filed 12/17/20 Page 8 of 8




                                     (314) 889-7300 (phone)
                                     (314) 863-2111 (facsimile)
                                     jcomerford@dowdbennett.com
                                     jbmartin@dowdbennett.com
                                     Co-Counsel for Petitioners




                                   -4-
37318693.2
